irs department of the treasury internal_revenue_service p o box cincinnati oh number release date dear date date employer id number contact person id number contact telephone number form you must file tax years uil this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 ofthe internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 ofthe code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 ofthe code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter4038 rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 c -no protest letter4038 rev catalog number fit irs department of the treasury internal_revenue_service p o box cincinnati oh legend b state d date f name g name h name j name dear date date employer number contact person number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_50l c of the code this letter explains the basis for our conclusion please keep it for your records issues do you pass the organizational_test under sec_501 no for the reasons described below do you pass the operational_test under sec_501 no for the reasons described below facts you were incorporated in b on d your articles of incorporation state in part your purpose is to help people in many different ways by enabling people and business connections your business activity is to help people in many different ways by enabling people and business connections you will accomplish your purpose by developing an information based website which will allow individuals and businesses to connect through the world wide web letter rev catalog number 47630w your website is not yet operational you will seek donations from celebrities who share your vision and would be willing to donate their time for marketing and advertising campaigns in order to gain resources to build the website you also plan to form confidential relationships with it companies who will build the website for other startup costs you will seek fundraising opportunities from personal solicitations foundation and government grants once the website is live you will rely on internet based contributions through the website you will have a feature on your website j to solicit donations to pay for overhead expenses as well as update and maintain the website donors will receive gifts depending on the amount of charitable_contributions gifts will include music downloads movie dvds books magazines and speaking motivational dvds donors will also have the option to opt_out of receiving gifts in order to help cut down the costs you presently have no contracts and no employees however once employees are hired you will require them to sign a confidentiality agreement and follow your policies you will consult with legal counsel before you hire anyone to prepare appropriate documents you will not seek publicity until the website is fully operational letter rev catalog number 47630w law sec_501 c of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 ofthe regulations provides that an organization may be exempt as an organization described sec_501 c if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1 c -1 d ii of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes among other things lessening the burdens of government relief of the poor and distressed or of the underprivileged advancement of education or science erection or maintenance of public buildings monuments or works and promotion of social welfare by organizations designed to accomplish any of the above purposes or in part to defend human and civil rights secured_by law sec_1_501_c_3_-1 of the regulations provides that the term educational relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 d ii of the regulations example provides that an educational_organization includes an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs such programs may be on radio or television in revrul_76_206 a nonprofit organization formed to generate community interest in the retention of classical music programs by a local for-profit radio station by seeking program sponsors encouraging continuation of contracts by existing sponsors urging the public to patronize the sponsors soliciting subscriptions to the station's program guide and distributing materials promoting the classical music programs all of which activities tend to increase the station's revenues does not qualify for exemption under sec_501 of the code there was no control by the for profit radio station there was no direct flow of funds from the organization to the for profit although an incidental private benefit will not destroy the qualification of an letter rev catalog number 47630w - - - - - - - - - - - - - - - - - - - - - - otherwise educational_organization where an organization is serving both public and private interests the private benefit must be clearly incidental to the overriding public interest in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number of importance of truly exempt purposes in easter house v united_states cl_ct citing sec_1 c -l d l ii of the regulations affd without opinion 846_f2d_78 fed cir l988 that an organization is not operated exclusively for exempt purposes if it serves a private rather than a public interest in 283_fsupp2d_58 d d c the court held that airlie foundation did not meet the requirements as an organization described in sec_501 of the code because its operation of a conference facility was a commercial activity the foundation charged conference fees comparable to or lower than other nonprofit conference centers and substantially lower than commercial conference centers it advertised only from their website and it retained very small earnings from operations while many of the clients were exempt and nonprofit_organizations and government entities many others were corporate or private clients conducting special events and weddings the court conceded that certain factors including the fee structure and subsidization practice emulate noncommercial characteristics however other factors such as the nature of the clients and industry competition gave the activities a commercial hue thus the court concluded the manner of operations furthered substantial nonexempt purposes application of law you are not as described in sec_501 ofthe code because you are not exclusively organized and operated for charitable purposes you do not meet the requirements in sec_1 c -1 b l i of the income_tax regulations your articles of incorporation state your purpose is to help people in many different ways by enabling people and business connections this is outside the parameters of c and consequently you fail the organizational_test you do not meet the operational_test described in sec_1_501_c_3_-1 ofthe income_tax regulations because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose you are not as defined in sec_1 c -l d l ii ofthe income_tax regulations because you are operating for the private interests of the small businesses who can register on your website letter rev catalog number 47630w you are not operating in accordance with section of c -1 d of the income_tax regulations relief of the poor and distressed or of the underprivileged advancement of education or science lessening the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above operating a web site for free is not a charitable activity as defined in the regulations further you are not exempt merely because your operations are not conducted for the purpose of producing a profit the term charitable includes the following you are not operating for educational_purposes within the meaning of c -1 d i of the regulations you are not providing a instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community you do not conduct any educational activities that instruct individuals or train individuals for the purpose of improving their capabilities you are operating like the organization in revrul_76_206 you are making the general_public aware of products and or services from small businesses and other organizations to encourage the public to utilize these products and or services this will make them more competitive and in tum will increase the revenues of said organizations you are similar to the organization described in better business bureau of washington d c inc v united_states 326_us_179 even though providing information on the internet could be deemed educational the facts show you operate for substantial non-exempt purposes you are like the organization in the court case airlie foundation v internal_revenue_service because your operations further substantial non-exempt purposes letter rev catalog number 47630w our response although you may connect people with charitable resources and benefit the public your activities also benefit for profit businesses this private purpose is more than insubstantial and like the organization in better business bureau operating for substantial non-exempt purposes precludes exemption under sec_501 conclusion the facts clearly show that you are not operated as a charitable or educational_organization described under sec_501 ofthe code you are not exclusively formed or operated for one or more exempt purposes under sec_501 ofthe code if you don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on letter rev catalog number 47630w the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us ifhe or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it lfyou agree letter rev catalog number 47630w if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication cc letter rev catalog number 47630w
